Citation Nr: 0030107	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-51 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for Lyme 
disease.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Portland, Oregon.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The RO denied service connection for Lyme disease in a 
rating determination dated in March 1992.  The veteran did 
not timely appeal this decision.  

3.  Additional evidence submitted since the March 1992 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The most probative evidence is against a finding that the 
veteran has Lyme disease of service origin.  


CONCLUSION OF LAW

1.  The March 1992 rating decision that denied entitlement to 
service connection for Lyme disease became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1999).  

2.  Evidence received since the March 1992 denial of service 
connection for Lyme disease is new and material; the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  

3.  Lyme disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran was seen for 
arthralgias and flu-like symptoms off and on in late 1989.  
He had a fever and there was a question of prostatitis.  A 
December 1989 narrative summary includes note of symptoms of 
fevers, fatigue, lassitude, malaise, urinary frequency and 
low back pain, in addition to arthralgias, myalgias, 
headaches, mild nausea, weakness and chills.  A service 
medical record dated in January 1990 includes note that the 
veteran went on a camping trip in August 1989 and developed a 
rash on his hands and arms.  Service personnel noted the 
veteran could not recall a leg rash such as erythema 
chronicum migrans.  He gave no history of a tick bite.  A 
Lyme titer was seropositive for antibodies.  Partial Lyme 
disease was questioned.  Service personnel also indicated to 
question a false positive titer.  A June 1990 test was 
negative for Lyme titers.  The diagnostic test report 
includes note that the diagnosis of Lyme disease is a 
clinical one and that although laboratory data may be of 
assistance in some cases, serological results alone could not 
be used to rule in or rule out disease.  Also noted was that 
patients with one spirochetal disease may have cross reacting 
antibodies and that false positive and false negative results 
were common.

The report of medical examination at separation from service, 
dated in July 1990, is negative for note of Lyme disease.  On 
the accompanying report of medical history, the veteran 
reported Lyme disease in June 1990, with severe pain in his 
joints, and noted that Hepatitis, prostatitis and a bladder 
infection were ruled out.  Service personnel noted Lyme 
disease in 1989 due to a tick bite, treated with antibiotics, 
and also indicated the veteran was still under treatment.

In January 1991, the veteran appeared for a VA examination, 
reporting that he developed Lyme disease in the summer of 
1989 resulting in current arthritic complaints.  The examiner 
noted joint crepitation and discomfort to examination.  The 
assessment was Lyme disease with intermittently flaring 
arthritis.  In May 1991, the same VA examiner evaluated the 
veteran and noted that during service the veteran presented 
with complaints of joint discomfort and a skin rash.  The VA 
examiner noted that "a very exhaustive examination did 
indeed reveal evidence of increasing Lyme titers indicative 
of a diagnosis of Lyme disease."

In December 1991 the veteran was seen by an infectious 
disease specialist.  Lyme disease serology testing conducted 
in December 1991 was negative.  The examiner noted complaints 
of chronic arthralgias, fevers and fatigue and diagnostic 
testing of borderline positive Lyme serology.  The examiner 
doubted Lyme disease as the etiology of the veteran's 
complaints, citing the veteran's past history of Hepatitis, 
prostatitis, infectious diarrhea, etc., shown by the record, 
and suggesting the possibility of Reiter's or other possible 
cause.  The assessment after additional evaluation in 
February 1992 was to doubt active disease and that Lyme was 
unlikely based on the illness, exposure and current clinical 
course.

In March 1992, the RO denied service connection for Lyme 
disease and notified the veteran of that rating determination 
the same month.  The veteran did not perfect an appeal in 
this matter.

Evidence received since the March 1992 rating action that are 
not duplicates of records already in the claims file reflects 
that the veteran was treated for various complaints and 
disabilities at private and VA facilities in the 1990s.  For 
example, he was seen for psychiatric complaints, right thumb 
pain, a knee contusion, difficulty swallowing, ulnar 
neuropathy involving his left fourth and fifth fingers, back 
strain and general joint pain.  He also underwent surgery for 
a nasal obstruction.  Occasionally, it was mentioned that the 
veteran had a history that included Lyme disease and/or that 
he was being treated for such.  

Added to the record in October 1996 were copies of articles 
about Lyme disease.  One article included a discussion of 
Lyme disease and its affect on mental health.  Another 
discusses the long-term effects of Lyme disease.  Another 
article discussed how to protect against ticks that might 
result in Lyme disease.  One article cited the "earliest 
symptom of infection, which appears within two days to two 
weeks, is an expanding ring-shaped rash that is often 
accompanied by flue-like symptoms."  That article cites the 
arthritic and psychiatric impact of Lyme disease.  Another 
article cites that fewer than half of Lyme disease sufferers 
recall being bitten.

A private physician, S., M.D., in a statement received in 
March 1997, reported that he had treated the veteran for Lyme 
disease since June 1996.  During the treatment period, the 
veteran had findings consistent with Lyme disease, with 
shoulder pain with limited glenohumeral joint range of motion 
and elbow joint arthralgia.  Dr. S.  noted acute flares from 
time to time.  He had last seen the veteran in March 1997 for 
an overall worsening of symptoms.  VA records from October 
1998 reflect that the veteran was negative for evidence of 
rheumatoid arthritis.  Lyme testing was also negative.  An 
assessment was that there was no evidence of residual Lyme 
disease.

Also added to the claims file was a statement provided by 
Rev. L. in which he stated that he served with the veteran 
during 1988 and 1989.  During that time Rev. L. stated the 
veteran was physically fit.  Rev. L. recalled that they went 
on a hiking trip together.  He could not attest to the 
veteran's present condition.  

At a personal hearing in March 1997, the veteran testified in 
support of his claim.  He noted that he was first told he had 
Lyme disease during service in 1989.  Transcript at 2.  He 
felt that some of his psychiatric complaints and his 
attention deficit disorder might be a symptom of Lyme 
disease.  Transcript at 3.  He pointed out that he was being 
seen for Dr. S. for Lyme disease manifestations.  Transcript 
at 5.  The veteran also provided testimony pointing out that 
Lyme disease was often difficult to diagnose.  He pointed to 
numerous articles that he had researched.  He felt that his 
psychiatric symptoms and his arthralgic pain were all the 
result of his Lyme disease.  Transcript at 8-13.  

The veteran underwent a VA infectious, immune, and 
nutritional disabilities examination in December 1999.  It 
was noted that the veteran was treated for Lyme disease 
during service.  Now he complained of ongoing arthralgias, 
but the examiner noted that previous records reflected a 
negative rheumatoid factor.  The examiner noted that there 
was one infectious disease consultation from 
December 1991 which stated that the Lyme disease diagnosis 
was based on equivocal Lyme titers drawn in December 1989.  
Subsequent titers were negative.  The veteran complained of 
generalized lethargy, a hand tremor, and achy joints.  
Following physical examination and laboratory tests, the 
examiner addressed the question of whether the veteran had 
ongoing Lyme disease.  She opined that the veteran did not 
have active Lyme disease.  She also questioned whether acute 
Lyme disease was present in 1989.  Additional tests were 
ordered and the veteran was referred for an infectious 
disease consultation for additional evaluation.

In January 2000, the veteran was examined by the Chief, of 
the Infectious Diseases Section at an VA medical facility in 
Portland, Oregon.  The examiner's report reads as follows:  

Portland VA Medical Center records and 
laboratory results from 1991 to the 
present were reviewed.  Outside records 
are included in the review.  

[The veteran] is claiming to have joint 
pain due to Lyme disease, which is an 
infection caused by the microorganism 
Borrellia burgdorferi.  The basis for his 
claim is that he was diagnosed with Lyme 
disease in December 1998 in Spokane, 
Washington.  At that time he presented to 
medical providers with symptoms of a 
fever to 101 degrees and a red rash that 
was distributed over both hands and ended 
at his wrists.  He also had headache, 
diarrhea, and arthralgias.  He had a Lyme 
antibody titer done that was equivocal 
(reactive at less [than] 1:128) meaning 
it was not conclusively negative or 
positive.  He was subsequently diagnosed 
with prostatitis and hepatitis.  He 
reports being treated with Doxycycline.  

He clinically lacked several features 
typical of Lyme disease.  First and 
foremost was the rash known as erythema 
chronicum migras which is one of the 
hallmarks of Lyme disease.  He also 
reported that he experienced no tick 
bites, which isn't surprising given that 
December is not typically tick season.  
Lyme disease is a tick borne illness and 
is spread through tick bites.  [The 
veteran] was living in an area that is 
not endemic for Lyme disease at the time 
he reportedly acquired Lyme disease.  He 
does not report any travel out of the 
area at or around that time.  Subsequent 
serological tests for Lyme disease have 
been repeatedly negative and there have 
been no positive tests.  

[The veteran] was examined repeatedly 
over the course of the past nine years.  
He continues to report that he has 
chronic joint pain, primarily in this 
hands, feet, knees and low back.  There 
are no indications that at anytime has he 
had any objective evidence of 
musculoskeletal joint inflammation.  
Multiple progress notes specifically 
document that he did not have erythema, 
swelling or pain on range of motion 
testing.  He lacks neurological or 
cardiac findings consistent with Lyme 
disease.  Tests for inflammation and for 
autoimmune antibodies have been negative 
(Erythrocyte Sedimentation Rate, 
Rheumatoid Factor, Anti-Nuclear Antibody, 
total white blood cell count, platelet 
count) and Lyme antibody titers repeated 
over the past nine years have also all 
been negative.  

There is no objective evidence supporting 
the diagnosis of Lyme disease in this 
instance.  [The veteran] continues to 
complain of ongoing, chronic joint pain, 
but there are other potential causes for 
his pain syndrome.  His one equivocal 
test for antibodies to B. burgdorferi was 
likely reacting to other antibodies that 
he was producing in response to the 
illness he had at that time and likely 
has no bearing on the diagnosis of Lyme 
disease.  

In an addendum to the December 1999 examination report, the 
physician who conducted that evaluation noted that laboratory 
results had since been returned, and she noted that they 
showed no evidence of Lyme disease.  

Criteria

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

New and Material Evidence

The veteran has petitioned to reopen a previously denied 
claim of service connection for Lyme disease.  This claim was 
initially denied in March 1992, and absent the veteran's 
timely appeal, the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") ruled that the Court 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court adopted 
the following rule with respect to the evidence that would 
justify reopening a claim on the basis of new and material 
evidence, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome".  Colvin, 
1 Vet. App. at 174.  In light of the holding in Hodge, the 
Board will analyze the evidence submitted in the case at hand 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

In the November 1996 supplemental statement of the case the 
RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a).  In explaining the basis of its decision, the RO 
concluded that the reason the veteran had not reopened his 
claim was because his submissions were cumulative of records 
already of record, and because this evidence did not reflect 
that he had Lyme disease of service origin.  The RO did not 
base it decision upon a finding that the additional evidence 
failed to raise a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome."  This reasoning 
was noted but only in repeating the pertinent laws and 
regulations.  This is also true in subsequent RO 
determinations.  Thus, the denial of the claim was not based 
upon that portion of the Colvin definition found to be 
improper by the Federal Circuit.  In any case, the veteran's 
claim is herein reopened; thus, it is not prejudicial for the 
Board to proceed with the adjudication of this claim.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

When the veteran's claim was initially denied in March 1992, 
the RO noted that service medical records revealed evidence 
of an increase in Lyme titers indicative of a diagnosis of 
Lyme disease.  However, a post-service VA Lyme disease test 
in 1991 was negative.  Thus, service connection was denied 
based on the lack of evidence of a current disorder.

The evidence submitted since the 1992 final disallowance 
includes additional outpatient and hospitalization records, 
lay statements, medical articles, hearing testimony, and 
medical examination reports, private and VA, that were not on 
file at the time the RO considered this case in 1992.  In the 
Board's opinion, the March 1997 statement by Dr. S., is new 
and material in that it constitutes the first competent 
evidence of the claimed disability postservice.  Also 
considered to be new and material evidence is the VA medical 
opinion dated in January 2000 from the Chief of the 
Infectious Diseases Section at a VA facility, which directly 
addresses the question of whether the veteran has Lyme 
disease of service origin.

Accordingly, the Board finds that the claim for service 
connection for Lyme disease is reopened.  38 C.F.R. § 3.156.


Service Connection

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(1)-(3), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The RO has, in this 
case, advised the veteran of the probative value of 
statements from physicians, to include findings and diagnoses 
and the dates of treatment or observation, as well as 
statements from individuals aware/with knowledge of his 
condition.

Specifically, the duty to assist includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1), (2), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this case the RO has 
requested and obtained private and VA records identified by 
the veteran as pertinent to his claim.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case the RO has obtained multiple 
examinations, to include recent examination reports and 
review by a specialist in infectious disease.  Thus, 
additional development is not necessary; the Board has fully 
met its obligation to obtain evidence to substantiate the 
veteran's contentions.  

The issue of service connection for Lyme disease on the 
merits was addressed by the RO in the March 1992 decision.  
Therefore, the veteran will not be prejudiced by the Board's 
consideration of the issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]".  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999) 

The Board finds that the record reflects no competent and 
probative medical opinion that the veteran currently has Lyme 
disease.  

Regarding the lay statements and the veteran's statements, to 
include his testimony at a personal hearing in March 1997, 
the Board notes that this evidence does not provide medical 
evidence of a causal nexus between any current pathology from 
which the veteran now suffers and his period of military 
service.  The Board has considered the assertions that the 
veteran has a disability of service origin.  While he is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as pain, he is not competent to link 
those manifestations to service on medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In reaching this conclusion, the Board is aware of 
the veteran's personal belief that he has Lyme disease of 
service origin.  As indicated above, however, when the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question related are required.  Questions of medical 
diagnosis or causation require such expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd subnom.  Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu; Grottveit v. Brown, 5 Vet. App. 
91 (1993).  

The Board has also reviewed the medical treatise excerpts 
submitted by the claimant regarding Lyme disease.  The Board 
observes that in the case of Mattern v. West, 12 Vet. App. 
222 (1999), the Court indicated that medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss[] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Wallin v. West, 11 Vet. App, 509, 
514 (1998).  In this case, there is no medical opinion 
linking the specific facts of this appeal to the general 
theory, and the medical texts do not discuss the generic 
relationship with such a degree of certainty that "there is 
at least a plausible causality based upon objective facts."

The Board next acknowledges that VA examination reports in 
1991 show a diagnosis of Lyme disease based on the veteran's 
reported history; however, testing at that time was negative.  
Review by a infectious disease specialist in December 1991 
resulted in the conclusion that Lyme disease was doubtful.  
A February 1992 examiner went further and opined Lyme disease 
was unlikely based on considered history and the current 
clinical course manifested by the veteran.  In contrast to 
the early 1991 VA examination opinions that summarize the 
veteran's reported history, the December 1991 and February 
1992 opinions include reference to detailed factors in the 
veteran's history.  

The Board continues to note that while Dr. S. reported 
findings consistent with Lyme disease in 1996 (noting that 
the veteran had joint arthralgia), the basis for his opinion 
is not evidenced in the record and there is no confirmed 
diagnosis of Lyme disease per testing, etc.  See Bloom v. 
West, 12 Vet. App. 185 (1999).  In this context, it is noted 
that all Lyme disease tests conducted after the initial in-
service reading were negative.  And, as indicated herein, 
recent evaluations by a VA examiner and the Chief of the 
Infectious Disease Section at an Oregon medical facility have 
stated that review of the record and current testing revealed 
that there is no evidence supporting a diagnosis of Lyme 
disease.  The opinion offered by the Chief of the Infectious 
Disease Section specifically lists the absence of Lyme 
disease traits and the lack of a history of a known tick 
bite, and questions the likelihood of exposure at the time 
and place the veteran's symptoms began.  The Chief of the 
Infectious Disease Section continued to note the negative 
serologic testing, and the veteran's clinical course, 
negative for joint inflammation, neurologic or cardiac 
findings consistent with Lyme disease.  That physician, a 
specialist, concluded that the veteran did not have Lyme 
disease.

As amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. § 5107(b), 
now provides as follows:

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the probative evidence preponderates against 
the veteran's claim and the benefit of the doubt rule is not 
for application.  In sum, the Board notes that in-service 
diagnostic testing has been interpreted by an infectious 
disease specialist as showing only borderline positivity.  
All remaining titer testing has been negative for Lyme 
disease.  The most recent opinions are based on review of the 
complete evidentiary record.  This is in contrast to the 
opinion provided by Dr. S. and the conclusions reached in 
early 1991 VA examinations; the basis for such which are not 
clear.  The most recent opinions cite specific factors and 
details to conclude that it is unlikely that the veteran has 
Lyme disease now, or that he had such in service.  Such 
opinions, based on a more complete and accurate review of the 
relevant facts, are more probative than the opinion offered 
by Dr. S. or the early 1991 VA opinions.

Thus, it is the opinion of the Board that the evidence 
preponderates against a finding that the veteran has Lyme 
disease of service origin.  Accordingly, the claim is denied.  


ORDER

The claim of entitlement to service connection for Lyme 
disease is reopened; service connection is denied.  



		
	J. M. Daley
Acting Veterans Law Judge
	Board of Veterans' Appeals

 

